Case 2:18-cv-09491-FMO-AS Document 21 Filed 01/25/19 Page 1 of 2 Page ID #:122



     SAMUEL R. MAIZEL (Bar No. 189301)
 1   samuel.maizel@dentons.com
 2   TANIA M. MOYRON (Bar No. 235736)
     tania.moyron@dentons.com
 3   AHMED (“ANDY”) R. JINNAH (Bar No. 297907)
     andy.jinnah@dentons.com
 4   DENTONS US LLP
 5   601 South Figueroa Street, Suite 2500
     Los Angeles, California. 90017-5704
 6   Telephone: (213) 623-9300
     Facsimile: (213) 623-9224
 7
 8   ANDREW T. SOLOMON (admitted pro hac vice)
     asolomon@solomoncramer.com
 9   SOLOMON & CRAMER LLP
     1441 Broadway, Suite 6026
10   New York, New York 10018
11   Telephone: (212) 884-9102
     Facsimile: (516) 368-3896
12
13   Attorneys for Plaintiff Matthew Pliskin,
     as Trustee of the ICPW Nevada Trust
14
15                           UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA (WESTERN DIVISION)
16
17   MATTHEW PLISKIN, AS TRUSTEE OF THE                   Case. No.: 2:18-cv-09491-FMO(ASx)
     ICPW NEVADA TRUST
18
                                                          NOTICE OF LODGING [PROPOSED]
19                  Plaintiff,                            ORDER ON DEFENDANT’S MOTION
                                                          TO DISMISS PLAINTIFF’S
20          -against-                                     COMPLAINT
21
     ROBERT GOLDSTEIN and DRG STRATEGIC,
22   LLC d/b/a/ MERIDIAN GLOBAL,                          Hearing: February 14, 2019 at 10 a.m.

23                 Defendants.
24
25          PLEASE TAKE NOTICE that Plaintiff Matthew Pliskin, as Trustee of the ICPW Nevada
26   Trust, hereby lodges the attached [Proposed] Order on Defendants’ Motion to Dismiss.
27
28


                                                     1
                                                              NOTICE OF LODGING [PROPOSED] ORDER
Case 2:18-cv-09491-FMO-AS Document 21 Filed 01/25/19 Page 2 of 2 Page ID #:123




 1   Dated: January 25, 2019                  DENTONS US LLP
                                              By: /s/ Ahmed (“Andy”) R. Jinnah
 2                                            Samuel R. Maizel
 3                                            Tania M. Moyron
                                              Ahmed (“Andy”) R. Jinnah
 4
                                              SOLOMON & CRAMER LLP
 5                                            By: /s/ Andrew T. Solomon
 6                                            Andrew T. Solomon (admitted pro hac vice)

 7                                            Attorneys for Plaintiff Matthew Pliskin, as
                                              Trustee for the ICPW Nevada Trust
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          2
                                                    NOTICE OF LODGING [PROPOSED] ORDER
